                   IN THE UNITED STATES DISTRICT COURT            7-
                                                                       o.-.', ,      \jii.


                 FOR THE SOUTHERN DISTRICT OF GEORGIA :0!'P*liG-R PII 2-23

                            SAVANNAH DIVISION
                                                            .. u » M

                                                                   SO.[/ iV. CP GA.
THE UNITED STATES OF AMERICA,

                   Plaintiff,
V.                                              4:18CR119


PRINCESS SHANTA DAVIS,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the parties' motions     have   been    resolved             by

agreement.     Therefore,    a   hearing   in    this    case          is         deemed

unnecessary.    All motions are dismissed.



     SO ORDERED, this            day   August, 2019.



                                   [RISTOPHER L. RAY
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
